Citation Nr: 0814397	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of right 
little finger fracture, currently evaluated at 0 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from March 1952 to August 
1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that continued the evaluation of the veteran's 
fracture, right little finger with mild limitation of 
extension, as 0 percent disabling. 


FINDING OF FACT

The veteran's right little finger disability is manifested by 
partial ankylosis, tenderness, and a prominent palpable 
fracture callus in the IP joint.  On active range of motion, 
he has MCP flexion from 0 to 90 degrees and DIP flexion from 
0 to 35 degrees.  On passive range of motion, he has MCP 
flexion from 0 to 110 degrees and DIP flexion from 0 to 60 
degrees.  He is unable to touch his right palm with the tip 
of the right little finger or fully clench a fist.  Pain is 
noted on flexion and with repetitive use.  


CONCLUSION OF LAW

The criteria for an increased evaluation for residuals of 
right little finger fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Codes (DC) 5003, 5156, 5227, 5230 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in March 2005; and a statement of the case in March 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
August 2006 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  

Increased Rating

In the present appeal, the veteran seeks an increased rating 
for the residuals of a fractured right little finger.  He 
contends that the joint is ankylosed due to arthritis, which 
causes pain and restricted use of his right hand.  
 
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Yet, the 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.59.

The regulations regarding avoidance of pyramiding allow 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  38 C.F.R. 
§ 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996). 
Here, the veteran was assigned a noncompensable rating under 
DC 5230, limitation of motion in the ring or little finger.  
Under that code, the little finger is awarded a 
noncompensable rating for any degree of limitation of motion, 
whether it affects the minor or the major hand.  38 C.F.R. § 
4.71a, DC 5230.  The Board must therefore examine the record 
to determine if an increased evaluation is available under 
another applicable diagnostic code, specifically 5227 
(ankylosis of the ring or little finger), 5156 (amputation of 
the little finger), and 5003 (degenerative arthritis).  

For evaluating ankylosis or limitation of motion in a single 
digit, the metacarpophalangeal joint (MCP) has a range of 
zero to 90 degrees of  flexion, the proximal interphalangeal 
joint (PIP) has a range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal joint (DIP) has a 
range of zero to 70 or 80 degrees of flexion.  38 C.F.R. 
§ 4.71a.  

The veteran underwent a VA examination in October 2004.  
Physical examination revealed that the right little finger 
was partially ankylosed, and had tenderness and a prominent 
palpable fracture callus in the IP joint.  The veteran was 
able to touch the tip of his thumb to his little finger, 
although his movement was slow and painful.  He was unable to 
touch his right palm with the tip of the right little finger.  
He was also unable to fully clench a fist secondary to the 
contracted right little finger.  

On active range of motion, the veteran had MCP flexion from 0 
to 90 degrees and DIP flexion from 0 to 35 degrees.  On 
passive range of motion, he had MCP flexion from 0 to 110 
degrees and DIP flexion from 0 to 60 degrees.  X-rays showed 
that the finger was slightly flexed on all views.  Bony 
structures were intact and normally aligned.  The joint 
spaces were normal in width.  The veteran was diagnosed with 
posttraumatic arthritis and contracture of the right little 
finger interphalangeal joint with severe residuals.  

The veteran underwent a second VA examination in July 2006.  
He reported having dull and sharp pains in his little finger 
that were 4/5 on the pain scale.  Physical examination 
revealed no anatomical defects.  He had PIP flexion from 0 to 
20 degrees.  Pain was noted on flexion and with repetitive 
use.  The veteran was unable to approximate the tip of the 
finger to his thumb or make a fist.  The veteran used only 
four fingers of his right hand for pushing, pulling, and 
twisting activities.   

Ankylosis of the ring or little finger is rated under DC 
5227.  However, under that code, both favorable and 
unfavorable ankylosis are noncompensable.  And, since the 
medical evidence does not show that his residuals are 
analogous to amputation, DC 5156 is inapplicable.  The Board 
must therefore look to see if a higher rating is warranted 
under DC 5003 or Deluca.  
 
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray finding is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purposes of rating disability from 
arthritis, multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f).   

In the present case, the evidence does not show that the 
veteran's disability involves multiple involvements of the 
interphalangeal, metacarpal and carpal joints.  Only the 
little finger on his right hand is affected.  Thus, a 
compensable rating under DC 5003 is not warranted.  Moreover, 
while the medical evidence shows that the veteran has pain 
with flexion and repetitive use, the objective clinical 
findings do not reflect a degree of functional impairment or 
pain that would allow for the assignment of a higher rating 
under Deluca.  The Board finds that the veteran's disability 
is not so unusual or exceptional as to make application of 
the regular schedular standards impractical.  Hence, an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.   

The Board has carefully reviewed the record and concludes 
that a preponderance of the evidence is against an increased 
rating.  Accordingly, a preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b).
ORDER

Entitlement to a compensable rating for right little finger 
fracture, currently evaluated at 0 percent disabling, is 
denied.  
 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


